Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, and 9-12 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rajgopal et al. (US 20140115646, hereinafter Rajgopal) in view of AbiEzzi et al. (US 20150172760, hereinafter AbiEzzi), Bartholomay et al. (US 20120203877,  
Regarding claim 1, “A multimedia streaming and routing apparatus comprising: a network communicator” Rajgopal teaches (¶0052 and ¶0059) set top box (STB)/gateway that communicates via communication interface circuitry; (¶0041-¶0042) STB has various applications, including media streaming applications (e.g., Netflix), executed in one or more virtual machine containers. 
As to “and a multi-core processor electrically coupled to the network communicator and the storer and configured to perform network communication through the network communicator” Rajgopal teaches (¶0051, ¶0033, ¶0012, ¶0047) a multiple processor/multiple processing cores that run separate programs/operating systems; (¶0012) processes require memory; (¶0059) set top box (STB)/gateway that communicates via communication interface circuitry.
As to “establishing a virtual system, wherein when the virtual system is initialized, the virtual system establishes… a user area” Rajgopal teaches (¶0027-¶0028) abstraction layer is provided to isolate access to underlying software; (¶0032-¶0033) container based-virtualization, whereby virtual machines/environments are installed (i.e., initialized the virtual machine) on top of the kernel, each virtual environment may be dedicated to run a particular application; (¶0042) the primary set top box application is constructed (i.e., initialized) as an Android application executed in a virtual machine container.
As to “establishing a multimedia streaming virtual machine in the user area of the virtual system to operate a multimedia streaming operating system 
Examiner notes: that Rajgopal teaches (¶0053 and ¶0058) STB/gateway uses networks/links to communicate with external devices; (¶0031-¶0033) a need for sandboxing applications performing network access.
Rajgopal alone does not teach “a storer configured to store a hypervisor” and “retrieve the hypervisor from the storer such that the multi-core processor performs a multimedia streaming and routing method when the multi-core processing module executes the hypervisor, wherein the multimedia streaming and routing method comprises” and “and transmitting the multimedia stream through a bridge of the virtual system to the multimedia streaming virtual machine to be playback.” However, AbiEzzi teaches (¶0004, ¶0022) a hypervisor executing on a set top box/media device, receives data and identifies the selected virtual machine, hypervisor launches virtual machines, provides the discrete client with a stream of content; (¶0073-¶0074) hypervisor executes (i.e., implies retrieving from memory and running on processor); (¶0029) hypervisor assigns content received from tuners to virtual machines; (¶0090, ¶0092-¶0093) computer implementation. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to 
Rajgopal and AbiEzzi do not teach wherein when the virtual system is initialized, the virtual system establishes “a system control area”, “establishing a router virtual machine in the system control area of the virtual system to operate a router operating system configured to perform a network routing function, wherein the router virtual machine communicates with a bridge through a rear driver”, and “and receiving a multimedia stream by the router virtual machine.” However, Bartholomay teaches (¶0022 and Fig. 28) device includes one or more virtual machines generated and configured by one or more software applications executed by the one or more processors and stored in the one or more storage devices, each virtual machine implementing a functional stack with a corresponding operating system; (¶0214) each functional stack, for example gateway (i.e., router) and video/image processing and graphic processing stacks, are implemented by virtual machines; (¶0218) video content is passed from the gateway functional stack to the video/image processing and graphic processing stack for buffering and display; (¶0217, ¶0260, ¶0248) 2804 is used for communication between the various stacks Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for media streaming with a set top box application executed in one or more virtual containers as taught by Rajgopal and AbiEzzi with the gateway stack as taught by Bartholomay for the benefit of 
Rajgopal, AbiEzzi, and Bartholomay do not teach wherein when the virtual system is initialized, the virtual system establishes “a bridge.” However, Miroshnichenko teaches (¶0214) when a virtual machine starts the management daemon creates virtual buses. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for media streaming with a set top box application executed in one or more virtual containers as taught by Rajgopal, AbiEzzi, and Bartholomay with the creating a virtual bus as taught by Miroshnichenko for the benefit of facilitating interoperability between containers/virtual machines.

Regarding claim 6, “The multimedia streaming and routing apparatus of claim 1, wherein the multimedia streaming virtual machine is a set-up box (STB) playback virtual machine or a over the top (OTT) playback virtual machine.” Rajgopal teaches (¶0041-¶0042) device is a set top box, primary set top box application is constructed as an Android application executed in a virtual machine container.

Regarding claim 7, its rejection is similar to claim 1.

Regarding claim 12, its rejection is similar to claim 6.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rajgopal, AbiEzzi, Bartholomay, and Miroshnichenko in view of Protas (US 20100199351.)
Regarding claim 3, Rajgopal, AbiEzzi, Bartholomay, and Miroshnichenko do not teach “The multimedia streaming and routing apparatus of claim 1, wherein the multimedia streaming and routing method further comprises: receiving a multimedia streaming operating system update command; rebooting the multimedia streaming virtual machine by the router virtual machine to operate a rescue operating system to perform update process according to the multimedia streaming virtual machine operating system update command; and rebooting the multimedia streaming virtual machine by the router virtual machine to operate the updated multimedia streaming operating system.” However Protas teaches (¶0064) a virtual machine updating process that restarts the virtual machine independently (e.g., operating system updates that require restarts); (¶0061-¶0063) revisions/updates/patches are downloaded. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for media streaming with a set top box application executed in one or more virtual containers using a virtual tuner as taught by Rajgopal, AbiEzzi, Bartholomay, and Miroshnichenko with the general teaching of updating as taught by Protas for the benefit of keeping the software with the latest security updates thus, mend any system vulnerabilities and prevent exploits.

Regarding claim 9, its rejection is similar to claim 3.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rajgopal, AbiEzzi, Bartholomay, and Miroshnichenko in view of Holland et al. (US 20130283270, hereinafter Holland)
Regarding claim 4, “The multimedia streaming and routing apparatus of claim 1, … and the multimedia streaming operation system is an Android operating system.” Rajgopal teaches (¶0042) primary set top box application is constructed as an Android application executed in a virtual machine container. 
Rajgopal, AbiEzzi, Bartholomay, and Miroshnichenko do not teach “wherein the router operating system is an OpenWrt operating system.” However, Holland teaches (¶0028) a virtual machine configured as a virtual router, the operating system is OpenWrt. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for media streaming with a set top box application executed in one or more virtual containers using a virtual tuner as taught by Rajgopal, AbiEzzi, Bartholomay, and Miroshnichenko with the OpenWrt routing as taught by Holland for the benefit of using a proven working/established code/architecture for network routing, simplifies development.
 
Regarding claim 10, its rejection is similar to claim 4.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rajgopal, AbiEzzi, Bartholomay, and Miroshnichenko in view of Sugumar et al. (US 20080163239, hereinafter Sugumar.)
Regarding claim 5, Rajgopal, AbiEzzi, Bartholomay, and Miroshnichenko do not teach “The multimedia streaming and routing apparatus of claim 1, wherein the multimedia streaming and routing method further comprises: assigning a first number and a second number of virtual cores to the router virtual machine and the multimedia streaming virtual machine respectively by the hypervisor, wherein the second number is larger than the first number.” However, Sugumar teaches (¶0040) hypervisor/virtual machine monitor (VMM) manages partitions and hardware machine interfaces, VMM has load balancing actions and dynamically migrates virtual machines between multiple partitions or processor cores. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for media streaming with a set top box application executed in one or more virtual containers using a virtual tuner as taught by Rajgopal, AbiEzzi, Bartholomay, and Miroshnichenko with the load balancing hypervisor as taught by Sugumar for the benefit of reducing system’s utilization imbalance and thermal imbalance.

Regarding claim 11, its rejection is similar to claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clardy et al. (US 20100088697) - (¶0023 and ¶0025) VM is coupled to CAFE module, the VM is configured to mimic the design of a cable set-top box
Fainkichen et al. (US 20130133061) - (Fig. 2 element ¶220, ¶0043 and ¶0046) TUN device 220 that has a routing table; (¶0043 and ¶0046) TUN device handles traffic

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/Frank Johnson/Examiner, Art Unit 2425   
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425